Exhibit 10.3

 

FORM OF EXECUTION VERSION

 

SALE AND CONTRIBUTION

 

AGREEMENT

 

between

 

NEW MOUNTAIN FINANCE CORPORATION,

 

as Seller

 

and

 

NEW MOUNTAIN FINANCE DB, L.L.C.,

 

as Purchaser

 

Dated as of December 14, 2018

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

SECTION 1.1

Definitions

1

SECTION 1.2

Other Terms

2

SECTION 1.3

Computation of Time Periods

2

SECTION 1.4

Interpretation

3

 

 

 

ARTICLE II

CONVEYANCES OF TRANSFERRED ASSETS

4

 

 

 

SECTION 2.1

Conveyances

4

SECTION 2.2

Indemnification

6

SECTION 2.3

Administrative Convenience

6

 

 

 

ARTICLE III

CONSIDERATION AND PAYMENT; REPORTING

6

 

 

 

SECTION 3.1

Purchase Price

6

SECTION 3.2

Payment of Purchase Price

7

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

7

 

 

 

SECTION 4.1

Seller’s Representations and Warranties

7

SECTION 4.2

Reaffirmation of Representations and Warranties by the Seller; Notice of Breach

13

 

 

 

ARTICLE V

COVENANTS OF THE SELLER

14

 

 

 

SECTION 5.1

Covenants of the Seller

14

 

 

 

ARTICLE VI

WARRANTY LOANS

16

 

 

 

SECTION 6.1

Warranty Collateral Obligations

16

SECTION 6.2

Limitation on Sales to Seller and Affiliates

17

SECTION 6.3

Dilutions, Etc.

17

 

 

 

ARTICLE VII

CONDITIONS PRECEDENT

17

 

 

 

SECTION 7.1

Conditions Precedent

17

 

i

--------------------------------------------------------------------------------



 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

18

 

 

 

SECTION 8.1

Amendments, Etc.

18

SECTION 8.2

Governing Law: Submission to Jurisdiction

18

SECTION 8.3

Notices

18

SECTION 8.4

Severability of Provisions

19

SECTION 8.5

Assignment

19

SECTION 8.6

Further Assurances

20

SECTION 8.7

No Waiver; Cumulative Remedies

20

SECTION 8.8

Counterparts

20

SECTION 8.9

Binding Effect; Third-Party Beneficiaries

20

SECTION 8.10

Merger and Integration

20

SECTION 8.11

Headings

20

 

ii

--------------------------------------------------------------------------------



 

This SALE AND CONTRIBUTION AGREEMENT, dated as of December 14, 2018 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between NEW MOUNTAIN FINANCE CORPORATION, a Delaware corporation,
as seller (in such capacity, the “Seller”) and NEW MOUNTAIN FINANCE DB, L.L.C.,
a Delaware limited liability company, as purchaser (in such capacity, the
“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser desires to purchase certain loans and related assets
existing on the Effective Date and from time to time thereafter;

 

WHEREAS, the Seller may also wish to contribute certain loans and related assets
to the Purchaser on the Effective Date and from time to time on each Purchase
Date; and

 

WHEREAS, the Seller desires to sell, transfer, assign and contribute such loans
and related contracts to the Purchaser, and the Purchaser desires to purchase,
acquire and assume such loans and related contracts from the Seller, all upon
the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1                     Definitions. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). All
capitalized terms used herein but not defined herein shall have the respective
meanings specified in, or incorporated by reference into, the Loan Financing and
Servicing Agreement, dated as of the date hereof (as amended, supplemented or
otherwise modified and in effect from time to time, the “Loan Agreement”), by
and among the Purchaser, as borrower, New Mountain Finance Corporation, as
servicer and equityholder, the lenders from time to time party thereto, U.S.
Bank National Association, as collateral agent and collateral custodian, and
Deutsche Bank AG, New York Branch, as facility agent.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Convey” means to sell, transfer, assign, contribute or otherwise convey the
Transferred Assets hereunder.

 

“Conveyance” means, as the context may require, the Initial Conveyance or a
Subsequent Conveyance.

 

1

--------------------------------------------------------------------------------



 

“Eligible Excluded Transfer” means (i) any sale or transfer by the Purchaser of
any Warranty Collateral Obligation to the Seller pursuant to Section 6.1 or
(ii) any Eligible Transfer of a Collateral Obligation to an Eligible SPV
Affiliate.

 

“Eligible SPV Affiliate” means an Affiliate of the Purchaser that is established
as a bankruptcy remote special purpose entity complying with criteria
substantially similar to Section 10.5 of the Loan Agreement.

 

“Eligible Transfer” means any sale of a Collateral Obligation by the Purchaser
complying with Section 7.10 of the Loan Agreement (i) directly to an Eligible
SPV Affiliate or (ii) to an Affiliate of an Eligible SPV Affiliate, which
Affiliate will (directly or through one or more other transfers) sell or
contribute such Collateral Obligation to such Eligible SPV Affiliate.

 

“Indorsement” has the meaning specified in Section 8 102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Conveyance” has the meaning set forth in Section 2.1(a).

 

“Master Participation Agreement” means the Master Participation and Assignment
Agreement, dated as of the date hereof, between the Seller and the Purchaser, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the sum of (i) the aggregate Principal Balance of all Collateral
Obligations sold and/or contributed to the Purchaser by the Seller hereunder
prior to such date plus (ii) the aggregate Principal Balance of all Collateral
Obligations acquired by the Purchaser other than from the Seller prior to such
date, in each case calculated as of the date of the Purchaser’s acquisition
thereof, minus (b) the aggregate Principal Balance of all Collateral Obligations
repurchased or substituted by the Seller (other than pursuant to an Eligible
Excluded Transfer) prior to such date.

 

“Participated Collateral Obligation” means any Collateral Obligation included in
the Initial Conveyance from the Seller to the Purchaser which does not settle
into the Purchaser on the date hereof because one or more approvals or
acceptances under the related Underlying Instruments remain pending.  For the
avoidance of doubt, except as otherwise expressly stated herein, each
Participated Collateral Obligation shall also be deemed a Transferred Collateral
Obligation hereunder.

 

“Participation Interest” means an undivided 100% participation interest granted
by the Seller to the Purchaser in a Participated Collateral Obligation pursuant
to the Master Participation Agreement.  For the avoidance of doubt, upon the
elevation of the transfer of a Participated Collateral Obligation to an
assignment in accordance with the related Underlying Instruments, the
Participation Interest therein will terminate automatically but such asset will
remain a Transferred Collateral Obligation hereunder.

 

“Purchase Date” means each Subsequent Conveyance Date and the date of the
Initial Conveyance.

 

2

--------------------------------------------------------------------------------



 

“Purchase Notice” has the meaning set forth in Section 2.1(b).

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Repurchase Limit” has the meaning set forth in Section 6.2.

 

“Schedule of Collateral Obligations” has the meaning set forth in
Section 2.1(a).

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Subsequent Conveyance” has the meaning set forth in Section 2.1(b).

 

“Subsequent Conveyance Date” has the meaning set forth in Section 2.1(b).

 

“Transferred Assets” means, collectively, the Transferred Collateral Obligations
and, to the extent of the Seller’s interest therein, Related Security Conveyed
by the Seller to the Purchaser hereunder.

 

“Transferred Collateral Obligations” means each Collateral Obligation Conveyed
from the Seller to the Purchaser pursuant to the terms of this Agreement.

 

“Warranty Collateral Obligations” has the meaning set forth in Section 6.1.

 

SECTION 1.2                     Other Terms. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9. The term “including” when used in this
Agreement means “including without limitation.”

 

SECTION 1.3                     Computation of Time Periods. Unless otherwise
stated in this Agreement, in the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.”

 

SECTION 1.4                     Interpretation.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement have the meanings as so defined herein when used
in the Loan Agreement or any other Transaction Document, certificate, report or
other document made or delivered pursuant hereto or thereto.

 

(b)                                 Each term defined in the singular form in
Section 1.1 or elsewhere in this Agreement shall mean the plural thereof when
the plural form of such term is used in this Agreement, the Loan Agreement or
any other Transaction Document, certificate, report or other document made or
delivered pursuant hereto or thereto, and each term defined in the plural form

 

3

--------------------------------------------------------------------------------



 

in Section 1.1 shall mean the singular thereof when the singular form of such
term is used herein or therein.

 

(c)                                  The words “hereof,” “herein,” “hereunder”
and similar terms when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, the term
“including” means “including without limitation,” and article, section,
subsection, schedule and exhibit references herein are references to articles,
sections, subsections, schedules and exhibits to this Agreement unless otherwise
specified.

 

(d)                                 Unless otherwise specified, each reference
in this Agreement or in any other Transaction Document to a Transaction Document
shall mean such Transaction Document as the same may from time to time be
amended, restated, supplemented or otherwise modified in accordance with the
terms of the Transaction Documents.

 

(e)                                  Unless otherwise specified, each reference
to any Applicable Law means such Applicable Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder and reference to any
section or other provision of any Applicable Law means that provision of such
Applicable Law from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision.

 

(f)                                   Any use of the term “knowledge” or “actual
knowledge” in this Agreement shall mean actual knowledge after reasonable
inquiry consistent with the inquiry.

 

(g)                                  Any use of “material” or “materially” or
words of similar meaning in this Agreement shall mean material, as determined by
the Facility Agent in its reasonable discretion.

 

(h)                                 For purposes of this Agreement, references
to any party hereto includes its successors and permitted assigns.

 

ARTICLE II

 

CONVEYANCES OF TRANSFERRED ASSETS

 

SECTION 2.1                     Conveyances.

 

(a)                                 On the terms and subject to the conditions
set forth in this Agreement, the Seller agrees to (i) Convey to the Purchaser,
without recourse except to the extent specifically provided herein, on the
Effective Date, and the Purchaser agrees to purchase or receive as a
contribution, as applicable, from the Seller on the Effective Date (the “Initial
Conveyance”), all of the Seller’s right, title and interest (whether now owned
or hereafter acquired or arising, and wherever located) or (y) in the case of
any Participated Collateral Obligation, a Participation Interest in all of the
Seller’s right, title and interest (whether now owned or hereafter acquired or
arising, and wherever located), in each case, in and to each Collateral
Obligation listed on Schedule A to this Agreement (as such schedule may be
amended, supplemented, updated or otherwise modified from time to time, the
“Schedule of Collateral Obligations”) (the Schedule of Collateral Obligations,
as amended, supplemented, updated or

 

4

--------------------------------------------------------------------------------



 

otherwise modified shall become part of the Schedule of Collateral Obligations
attached to the Loan Agreement) identifying the Transferred Assets proposed to
be Conveyed, together with all other Related Security and all proceeds of the
foregoing but excluding the Retained Interests (if any) and Excluded Amounts (if
any) for such Collateral Obligation.

 

(b)                                 In the event the Purchaser agrees, from time
to time after the Effective Date, to acquire additional Collateral Obligations
(including Related Security) from the Seller, the Purchaser shall deliver
written notice thereof to the Facility Agent substantially in the form set forth
in Schedule B hereto (each, a “Purchase Notice”), designating the date of the
proposed Conveyance (a “Subsequent Conveyance Date”) and attaching a supplement
to the Schedule of Collateral Obligations identifying the Transferred Assets
proposed to be Conveyed. On the terms and subject to the conditions set forth in
this Agreement and the Loan Agreement, the Seller shall Convey to the Purchaser
without recourse (except to the extent specifically provided herein), and the
Purchaser shall purchase or receive, as applicable, on the applicable Subsequent
Conveyance Date (each such purchase and sale being herein called a “Subsequent
Conveyance”), all of the Seller’s right, title and interest (whether now owned
or hereafter acquired or arising, and wherever located) in and to each
Collateral Obligation then reported by the Seller on the Schedule of Collateral
Obligations attached to the related Purchase Notice, together with all other
Related Security and all proceeds of the foregoing.

 

(c)                                  It is the express intent of the Seller and
the Purchaser that each Conveyance of Transferred Assets by the Seller to the
Purchaser pursuant to this Agreement be construed as an absolute sale and/or
contribution of such Transferred Assets by the Seller to the Purchaser (or with
respect to the Participated Collateral Obligations, a Participation Interest in
such Transferred Assets), other than for tax purposes. Further, it is not the
intention of the Seller and the Purchaser that any purchase be deemed a grant of
a security interest in the Transferred Assets by the Seller to the Purchaser to
secure a debt or other obligation of the Seller. However, in the event that,
notwithstanding the intent of the parties expressed herein, the Conveyances
hereunder shall be characterized as loans and not as sales and/or contributions,
then (i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC and other Applicable Law and (ii) the
Conveyances by the Seller provided for in this Agreement shall be deemed to be,
and the Seller hereby grants to the Purchaser, a security interest in, to and
under all of the Seller’s right, title and interest (whether now owned or
hereafter acquired or arising, and wherever located) in, to and under, whether
now owned or hereafter acquired, such Transferred Assets and all proceeds of the
foregoing. The Purchaser and its assignees shall have, with respect to such
Transferred Assets and other related rights, in addition to all the other rights
and remedies available to the Purchaser and its assignees and under the other
Transaction Documents, all the rights and remedies of a secured party under any
applicable UCC.

 

The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a perfected security interest in favor of the Purchaser under applicable law and
will be maintained as such throughout the term of this Agreement. The Seller

 

5

--------------------------------------------------------------------------------



 

represents and warrants that the Transferred Assets are being transferred with
the intention of removing them from the Seller’s estate pursuant to Section 541
of the Bankruptcy Code.

 

(d)                                 In connection with the Initial Conveyance,
the Seller agrees to file on or prior to the Effective Date (unless the Facility
Agent has done so on behalf of the Seller and the Purchaser), at its own
expense, a financing statement or statements with respect to the Transferred
Assets Conveyed or to be Conveyed by the Seller hereunder within one
(1) Business Day of the Effective Date meeting the requirements of applicable
law in the jurisdiction of the Seller’s organization to perfect and protect the
interests of the Purchaser created hereby under the UCC against all creditors
of, and purchasers from, the Seller, and to deliver a file-stamped copy of such
financing statements or other evidence of such filings to the Purchaser as soon
as reasonably practicable after its receipt thereof.

 

(e)                                  The Seller agrees that from time to time,
at its expense, it will promptly execute and deliver all instruments and
documents and take all actions as may be reasonably necessary or as the
Purchaser may reasonably request, in order to perfect or protect the interest of
the Purchaser in the Transferred Assets purchased hereunder or to enable the
Purchaser to exercise or enforce any of its rights hereunder. Without limiting
the foregoing, the Seller will, in order to accurately reflect the Conveyances
contemplated by this Agreement, execute (if necessary) and file such financing
or continuation statements or amendments thereto or assignments thereof (as
permitted pursuant hereto) or other documents or instruments as may be
reasonably requested by the Purchaser and mark its records noting the purchase
by the Purchaser of the Transferred Assets and the Lien of the Collateral Agent
pursuant to the Loan Agreement. The Seller hereby authorizes the Purchaser to
file and, to the fullest extent permitted by applicable law the Purchaser shall
be permitted to sign (if necessary) and file, initial financing statements,
continuation statements and amendments thereto and assignments thereof without
the Seller’s signature; provided that the description of collateral contained in
such financing statements shall be limited to only Transferred Assets.  Carbon,
photographic or other reproduction of this Agreement or any financing statement
shall be sufficient as a financing statement.

 

(f)                                   Each of the Seller and the Purchaser agree
that prior to the time of Conveyance of any Collateral Obligation hereunder, the
Purchaser has no rights to or claim of benefit from any Collateral Obligation
(or any interest therein) owned by the Seller.

 

SECTION 2.2                     Indemnification. Without limiting any other
rights which any such Person may have hereunder or under applicable law, the
Seller agrees to indemnify on an after-Tax basis the Purchaser and its
successors, transferees, and assigns (including each Secured Party) and all
officers, directors, shareholders, controlling persons, employees and agents of
any of the foregoing (each of the foregoing Persons being individually called an
“Indemnified Party”), forthwith on demand, from and against any and all damages,
losses, claims, liabilities and related reasonable and documented out-of-pocket
costs and expenses, including reasonable and documented attorneys’ fees and
disbursements, but excluding Taxes (all of the foregoing being collectively
called “Indemnified Amounts”) awarded against or incurred by any of them arising
out of any acts or omissions of the Seller and relating to this Agreement and
the transactions contemplated hereby, excluding, however, (a) Indemnified
Amounts in respect of any Transferred Asset due to any applicable Obligor’s
creditworthiness, (b) Indemnified

 

6

--------------------------------------------------------------------------------



 

Amounts payable to an Indemnified Party to the extent determined by a court of
competent jurisdiction to have resulted from gross negligence, bad faith or
willful misconduct on the part of any Indemnified Party or its agent or
subcontractor, (c) except as otherwise specifically provided herein, non-payment
by any Obligor of an amount due and payable with respect to a Transferred Asset
or (d) indirect, consequential, punitive, exemplary or special damages.

 

SECTION 2.3                     Assignment Agreements; Administrative
Convenience.

 

It is the intention of the parties that this Agreement shall supplement each
assignment agreement required to be executed under any Underlying Instrument
relating to the Transferred Assets, and that whenever possible, each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under each applicable Underlying Instrument and without replacing or
superseding such assignment agreement.  If (a) there is a conflict or
inconsistency between any provision hereof, on the one hand, and any provision
of any assignment agreement, on the other hand, such assignment agreement shall
control and prevail to the extent any such conflict or inconsistency would
invalidate the sale, transfer and assignment contemplated thereby, without
invalidating the remainder of such provision of this Agreement or the remaining
provisions of this Agreement, or (b) any provision of this Agreement would
conflict with the Underlying Instrument applicable to any Transferred Asset in a
manner that would invalidate the sale, transfer and assignment contemplated
hereby, such Underlying Instrument shall be controlling as to such provision
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

The Seller and the Purchaser acknowledge and agree that, solely for 
administrative convenience, the Seller may direct that a Collateral Obligation
be titled directly into the  name of the Purchaser, and/or that any document or
assignment agreement (or, in the case of any  original promissory note, any
chain of indorsement) required to be executed and delivered in connection with
(a) the acquisition of a Collateral Obligation as a lender at the closing
thereof may be executed and delivered directly by the Purchaser at the direction
of the Seller or (b) the transfer of a Collateral Obligation in accordance with
the terms of the related Underlying Instruments may reflect that the Seller (or
any affiliate thereof or any third party from whom the Seller may purchase a
Collateral Obligation) is assigning such Collateral Obligation directly to the
Purchaser. Nothing in any such document or assignment agreement (or, in the case
of any original promissory note, nothing in such chain of indorsement) shall be
deemed to impair the transfers of the related Collateral Obligation by the
Seller to the Purchaser in accordance with the terms of this Agreement.  The
Seller and the Purchaser acknowledge and agree that, solely for administrative
convenience, any transfer document required to be executed and delivered in
connection with the transfer of a Transferred Asset in accordance with the terms
of the related Underlying Instruments may reflect that (i) the Seller (or any
Affiliate or third party from whom the Seller or the applicable Affiliate may
purchase such Transferred Asset) is assigning such Transferred Asset directly to
the Purchaser or (ii) the Purchaser is acquiring such Transferred Asset at the
closing of such Transferred Asset.

 

7

--------------------------------------------------------------------------------



 

ARTICLE III

 

CONSIDERATION AND PAYMENT; REPORTING

 

SECTION 3.1                     Purchase Price.  The purchase price (the
“Purchase Price”) for the Transferred Assets Conveyed on each Purchase Date
shall be a dollar amount equal to the fair market value (as agreed upon between
the Seller and the Purchaser at the time of such Conveyance) of such Transferred
Assets as of such date.

 

SECTION 3.2                     Payment of Purchase Price.  The Purchase Price
shall be paid on the related Purchase Date (or if later, upon settlement into
the Purchaser, provided that the Purchase Price for the Participation Interests
shall be paid on the Effective Date in accordance with the Master Participation
Agreement) (a) first, by payment in cash in immediately available funds in an
amount not greater than the sum of (i) the proceeds of Advances made to the
Purchaser with respect to such Collateral Obligations to be Conveyed on such
Purchase Date and (ii) amounts constituting Principal Collections in the
Collections Account utilized for a Reinvestment pursuant to Section 8.3(b) of
the Loan Agreement and (b) second, to the extent not paid in cash, by the Seller
making a capital contribution to the Purchaser in an amount equal to the unpaid
portion of the Purchase Price not paid in cash.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1                     Seller’s Representations and Warranties. The
Seller represents and warrants to the Purchaser as of the Effective Date and as
of each Purchase Date:

 

(a)                                 Organization and Good Standing. The Seller
is a corporation duly formed, validly existing and in good standing under the
laws of its jurisdiction of incorporation and is duly qualified to do business,
and is in good standing, in every jurisdiction in which the nature of its
business and the performance of its obligations hereunder and under the other
Transaction Documents to which it is a party requires it to be so qualified,
except where the failure to be so qualified or in good standing would not
reasonably be expected to have a material adverse effect on (i) its ability to
perform its obligations under this Agreement, (ii) the validity or
enforceability of the Transferred Assets and (iii) its ability to perform its
obligations under the other Transaction Documents to which it is a party.

 

(b)                                 Power and Authority. The Seller has the
power, authority and legal right to acquire, own, pledge, mortgage, operate and
Convey the Transferred Assets, to conduct its business as now, or proposed to
be, conducted and to execute and deliver this Agreement and the other
Transaction Documents to which it is a party and to perform the transactions
contemplated hereby and thereby.

 

(c)                                  Authorization; Contravention. The
execution, delivery and performance by the Seller of this Agreement, each other
Transaction Document to which it is a party and all other agreements,
instruments and documents which may be delivered by it pursuant hereto or
thereto and the transactions contemplated hereby and thereby (i) have been duly
authorized by all

 

8

--------------------------------------------------------------------------------



 

necessary corporate action on the part of the Seller, (ii) do not contravene or
cause the Seller to be in default in any respect under (A) its Constituent
Documents, (B) any contractual restriction with respect to any Indebtedness of
the Seller or contained in any indenture, loan or credit agreement, lease,
mortgage, security agreement, bond, note or other agreement or instrument
binding on or affecting it or its property, or (C) any law, rule, regulation,
order, license, requirement, writ, judgment, award, injunction or decree
applicable to, binding on or affecting it or any of its property and (iii) do
not result in or require the creation of any Lien upon or with respect to any of
its properties (other than Permitted Liens and Liens created pursuant to this
Agreement or any other Transaction Document).

 

(d)                                 Execution and Delivery. This Agreement and
each other Transaction Document to which the Seller is a party have been duly
executed and delivered by the Seller.

 

(e)                                  Governmental Authorization. No approval,
consent of, notice to, filing with or permits, licenses, qualifications or other
action by any Official Body having jurisdiction over it or its properties is
required or necessary (i) for the conduct of the Seller’s business as currently
conducted, for the ownership, use, operation or maintenance of its properties
and for the due execution, delivery and performance by the Seller of this
Agreement or any of the other Transaction Documents to which it is a party,
(ii) for the perfection of or the exercise by each of the Purchaser and the
Facility Agent of any of its rights or remedies under the Loan Agreement or
hereunder, or (iii) to ensure the legality, validity, or enforceability of this
Agreement in any jurisdiction in which the Seller does business, in each case
other than (A)  consents, notices, filings and other actions which have been
obtained or made (or which will be obtained or made substantially
contemporaneously with the Effective Date or, in the case of financing
statements, as provided in Section 2.1(d)) and continuation statements and
renewals in respect thereof or (B) where the lack of such consent, notice,
filing or other action would not have a material adverse effect on its ability
to perform its obligations hereunder and under the Transaction Documents to
which it is a party.

 

(f)                                   Legality; Validity; Enforceability.
Assuming due authorization, execution and delivery by each other party hereto
and thereto, this Agreement and each other Transaction Document to which it is a
party is the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its respective terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights generally,
(ii) equitable limitations on the availability of specific remedies, regardless
of whether such enforceability is considered in a proceeding in equity or at law
and (iii) implied covenants of good faith and fair dealing.

 

(g)                                  No Litigation. There are no proceedings or
investigations pending or, to its knowledge, threatened against the Seller,
before any court or Official Body having jurisdiction over it or its properties
(i) asserting the invalidity of this Agreement or any of the other Transaction
Documents, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seeking any determination or ruling that would materially and adversely
affect the performance by the Seller of its obligations under, or the validity
or enforceability of, this Agreement or any of the other Transaction Documents,
(iv) that would reasonably be expected to have a material adverse effect

 

9

--------------------------------------------------------------------------------



 

on any of the Transferred Assets or (v) seeking to impose any excise, franchise,
transfer or similar Tax upon the Conveyance of the Transferred Assets hereunder.

 

(h)                                 Legal Compliance. The Seller has complied
and will comply in all material respects with all Applicable Laws, judgments,
agreements with governmental authorities, decrees and orders with respect to its
business and properties and the Transferred Assets.

 

(i)                                     Tax Status. The Seller has timely filed
all material Tax returns required to be filed by it and has paid all material
Taxes due and payable by it and any material assessments made against it or any
of its property (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the
Seller).  It is not liable for material Taxes payable by any other Person. No
Lien or similar Adverse Claim has been filed, and no claim is being asserted,
with respect to any material Tax, assessment or other governmental charge, other
than a Permitted Lien.

 

(j)                                    Place of Business. The principal place of
business and chief executive office of the Seller, and the offices where the
Seller keeps all its Records, are located at its address specified in
Section 8.3, or such other locations notified to the Purchaser in accordance
with this Agreement in jurisdictions where all action required by the terms of
this Agreement has been taken and completed. There are currently no, and during
the past four months (or such shorter time as the Seller has been in existence)
there have not been, any other locations where the Seller is located (as that
term is used in the UCC of the jurisdiction where such principal place of
business is located).

 

(k)                                 Backup Security Interest. In the event that,
notwithstanding the intent of the parties, the Conveyances hereunder shall be
characterized as loans and not as sales and/or contributions, then this
Agreement creates a valid and continuing Lien on the Seller’s right, title and
interest (whether now owned or hereafter acquired or arising, and wherever
located) in and to the Transferred Assets in favor of the Purchaser and the
Collateral Agent, as assignee, for the benefit of the Secured Parties, which
security interest will, upon the filing of the financing statements referred to
in Section 2.1(d), be validly perfected under Article 9 of the UCC (to the
extent such security interest may be perfected by the filing of a UCC financing
statement under such Article), and is enforceable as such against creditors of
and purchasers from the Purchaser; the Transferred Assets are comprised of
Instruments, Security Entitlements, General Intangibles, Certificated
Securities, Uncertificated Securities, Securities Accounts, Investment Property
and Proceeds and such other categories of collateral under the applicable UCC as
to which the Seller has complied with its obligations as set forth herein; with
respect to Transferred Assets that constitute Security Entitlements (i) all of
such Security Entitlements have been credited to the Collection Account and the
Securities Intermediary has agreed to treat all assets credited to the
Collection Account as Financial Assets, (ii) all steps necessary to enable the
Collateral Agent to obtain Control with respect to the Collection Account have
been taken and (iii) the Collection Account is not in the name of any Person
other than the Purchaser, subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties; the Purchaser has not instructed the Securities
Intermediary to comply with the entitlement order of any Person other than the
Collateral Agent; provided that, until the Collateral Agent delivers a Notice of
Exclusive Control

 

10

--------------------------------------------------------------------------------



 

(as defined in the Account Control Agreement), the Purchaser (or the Servicer on
its behalf) may cause cash in the Collection Account to be invested in Permitted
Investments, and the proceeds thereof to be paid and distributed in accordance
with the Loan Agreement; all Accounts constitute Securities Accounts; the Seller
owns and has good and marketable title to the Transferred Assets purchased by
the Purchaser on the applicable Purchase Date, free and clear of any Lien (other
than Permitted Liens); the Seller has received (or will have received, upon
settlement) all consents and approvals required by the terms of any Collateral
Obligation to the sale and granting of a security interest in the Collateral
Obligations hereunder to the Purchaser and the Collateral Agent, as assignee on
behalf of the Secured Parties; the Seller has taken all necessary steps to file
or authorize the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under Applicable Law in order to
perfect the security interest in that portion of the Transferred Assets in which
a security interest may be perfected by filing pursuant to Article 9 of the UCC
as in effect in the State of Delaware; all original executed copies of each
underlying promissory note constituting or evidencing any Transferred Asset have
been or, subject to the delivery requirements contained in the Loan Agreement,
will be delivered to the Collateral Custodian; the Seller has received, or
subject to the delivery requirements contained the Loan Agreement will receive,
a written acknowledgment from the Collateral Agent that the Collateral Agent or
its bailee is holding each underlying promissory note evidencing a Collateral
Obligation solely on behalf of the Collateral Agent for the benefit of the
Secured Parties; none of the underlying promissory notes that constitute or
evidence the Collateral Obligations has any marks or notations indicating that
they have been pledged, assigned or otherwise Conveyed to any Person other than
the Purchaser and the Collateral Agent, as assignee on behalf of the Secured
Parties; with respect to a Transferred Asset that constitutes a Certificated
Security, such Certificated Security has been delivered to the Collateral Agent,
as assignee of the Purchaser on behalf of the Secured Parties and, if in
registered form, has been specially Indorsed (within the meaning of the UCC) to
the Collateral Agent or in blank by an effective Indorsement or has been
registered in the name of the Collateral Agent upon original issue or
registration of transfer by the Seller of such Certificated Security, in each
case to be held by the Collateral Custodian on behalf of the Collateral Agent
for the benefit of the Secured Parties.

 

(l)                                     Fair Consideration; No Avoidance for
Collateral Obligation Payments. With respect to each Transferred Collateral
Obligation Conveyed hereunder, the Seller Conveyed such Transferred Collateral
Obligation to the Purchaser in exchange for payment, made in accordance with the
provisions of this Agreement, in an amount which constitutes fair consideration
and reasonably equivalent value or, to the extent that the fair market value of
any Transferred Collateral Obligation exceeds the amount of any such payment so
received by the Seller from the Purchaser, the Seller has made a capital
contribution to the Purchaser of such  portion of such Transferred Collateral
Obligation. Each such Conveyance referred to in the preceding sentence shall not
have been made for or on account of an antecedent debt owed by the Seller to the
Purchaser and, accordingly, no such sale or contribution is or may be voidable
or subject to avoidance under Title 11 of the Bankruptcy Code and the rules and
regulations thereunder.  In addition, no such Conveyance shall have been made
with the intent to hinder or delay payment to or defraud any creditor of the
Seller.

 

(m)                             Eligibility of Transferred Collateral
Obligations.  Each Transferred Collateral Obligation Conveyed hereunder is, at
the time of such Conveyance, an Eligible

 

11

--------------------------------------------------------------------------------



 

Collateral Obligation. At the time of such Conveyance, no event has occurred and
is continuing which would reasonably be expected to affect the collectibility of
such Transferred Collateral Obligation or cause it not to be paid in full.  As
of each Purchase Date, Schedule A is an accurate and complete listing of all the
Transferred Collateral Obligations and other Transferred Assets hereunder as of
such Purchase Date.

 

(n)                                 Adequate Capitalization; No Insolvency. The
Seller is not the subject of any Insolvency Event. The Seller is adequately
capitalized and solvent and will not become insolvent after giving effect to the
transactions contemplated by this Agreement and the other Transaction Documents.
The Seller is adequately capitalized for its business as proposed to be
conducted in the foreseeable future and does not expect the commencement of any
insolvency, bankruptcy or similar proceedings or the appointment of a receiver,
liquidator or similar official in respect of its assets. The Seller executed and
delivered each of the Transaction Documents to which it is a party for fair
consideration and without the intent to hinder, delay or defraud any of its
creditors or any other Person.

 

(o)                                 True Sale. Each Transferred Collateral
Obligation Conveyed hereunder shall have been Conveyed by the Seller to the
Purchaser in a “true sale” or a “true contribution” (in each case, other than
for Tax purposes).

 

(p)                                 True and Complete Information. All
information heretofore or hereafter furnished by or on behalf of the Seller in
writing to any Lender, the Collateral Agent or the Facility Agent in connection
with the Loan Agreement or any transaction contemplated thereby (x) is and will
be (when taken as a whole) true and correct in all material respects and does
not omit to state a material fact necessary to make the statements contained
therein not misleading as of the date furnished (or earlier date specified
therein) or (y) to the extent not prepared by or under the direction of the
Seller or the Servicer, is and will be (when taken as a whole) true and correct
and does not omit to state a material fact necessary to make the statements
contained therein not misleading as of the date furnished (or earlier date
specified therein) to the knowledge of the Seller.

 

(q)                                 Selection Procedures.  In selecting the
Transferred Assets, no selection procedures were employed which are intended to
be adverse to the interests of any Agent or any Lender.

 

(r)                                    Investment Company Status. The Seller is
regulated as a business development company under the Investment Company Act.

 

(s)                                   Payment in Full.  The Seller has no actual
knowledge of any fact which leads it or should have led a reasonable person to
expect that any payments on any Transferred Asset at the time of Conveyance will
not be paid in full when due or to expect any other material adverse effect on
(i) the performance by the Seller of its obligations under this Agreement or any
of the Transaction Documents, (ii) the validity or enforceability of this
Agreement or any of the Transaction Documents, or (iii) the Transferred Assets
or the interests of the Seller therein.

 

(t)                                    Representations and Warranties True and
Correct. Each of the representations and warranties of the Seller contained in
the Transaction Documents (other than

 

12

--------------------------------------------------------------------------------



 

this Agreement) is true and correct in all material respects (or if such
representation and warranty is already qualified by the words “material”,
“materially” or “Material Adverse Effect”, then such representation and warranty
shall be true and correct in all respects) and the Seller hereby makes each such
representation and warranty to, and for the benefit of, the Purchaser, the
Lenders and the Facility Agent, as if the same were set forth in full in this
Agreement.

 

(u)                                 No Servicer Default; Unmatured Event of
Default; Event of Default. No Servicer Default, Unmatured Event of Default or
Event of Default has occurred and is continuing that resulted from any action or
inaction of the Seller.

 

(v)                                 No Brokers or Finders.  No broker or finder
acting on behalf of the Seller was employed or utilized in connection with this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby and the Seller has no obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

 

(w)                               Restricted Payments.  The Seller shall not
cause or permit the Purchaser to make any payments or distributions which would
violate Section 10.16 of the Loan Agreement.

 

(x)                                 Special Purpose Entity.  Other than for tax
purposes, the Purchaser is an entity with assets and liabilities separate and
distinct from those of the Seller and any Affiliates thereof (other than for tax
purposes), and the Seller hereby acknowledges that the Facility Agent, the
Lenders and the other Secured Parties are entering into the transactions
contemplated by the Loan Agreement in reliance upon the Purchaser’s identity as
a legal entity that is separate from the Seller and from each other Affiliate of
the Seller (other than for tax purposes).  Therefore, other than for tax
purposes, from and after the date of execution and delivery of this Agreement,
the Seller shall take all reasonable steps, including all steps that the
Purchaser or the Facility Agent may from time to time reasonably request, to
maintain the Purchaser’s identity as a legal entity that is separate from the
Seller and from each other Affiliate of the Seller, and to make it manifest to
third parties that the Purchaser is an entity with assets and liabilities
distinct from those of the Seller and each other Affiliate thereof and not just
a division of the Seller or any such other Affiliate (in each case, other than
for tax purposes).

 

(y)                                 Transferred Assets. As of each Purchase
Date, Schedule A is an accurate and complete listing of all the Transferred
Assets hereunder as of such Purchase Date and the information contained therein
with respect to the identity of such Transferred Assets and the amounts owing
thereunder is true and correct as of the related Purchase Date.

 

(z)                                  Set-Off, etc.  No Transferred Assets have
been compromised, adjusted, extended, satisfied, subordinated, rescinded,
set-off or modified by the Seller or by the Obligor thereof, and no Transferred
Assets are subject to compromise, adjustment, extension, satisfaction,
subordination, rescission, set-off, counterclaim, defense, abatement,
suspension, deferment, deduction, reduction, termination or modification,
whether arising out of transactions concerning the Transferred Asset or
otherwise, by the Seller or by the Obligor with respect thereto, except, in each
case, for amendments, extensions and modifications, if any, to such Transferred
Assets  that occurred prior to the approval of such Loan by the Facility Agent
pursuant to the Underlying Instruments or otherwise permitted or not prohibited
under the Transaction Documents and in accordance with the Servicing Standard.

 

13

--------------------------------------------------------------------------------



 

(aa)                          No Fraud.  Each Collateral Obligation that was
originated by the Seller was originated without any fraud or material
misrepresentation by the Seller or, to the Seller’s knowledge, on the part of
the related Obligor.

 

(bb)                          Price of Collateral Obligations.  The Purchase
Price for each Collateral Obligation Conveyed by the Seller to the Purchaser
hereunder represents the fair market value of such Collateral Obligation as of
the time of Conveyance hereunder, as may have changed from the time such
Collateral Obligation was originally acquired or originated by the Seller.

 

(cc)                            [Reserved].

 

(dd)                          Exchange Act Compliance; Regulations T, U and X. 
None of the transactions contemplated herein or the other Transaction Documents
(including, without limitation, the use of the Proceeds from the pledge of the
Collateral) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X of the FRS Board;

 

(ee)                            No Injunctions.  No injunction, writ,
restraining order or other order of any nature materially adversely affects the
Seller’s performance of its obligations under this Agreement or any other
Transaction Document to which the Seller is a party.

 

(ff)                              Allocation of Charges.  There is not any
agreement or understanding between the Seller and the Purchaser (other than as
expressly set forth in the Loan Agreement or as consented to by the Facility
Agent), providing for the allocation or sharing of obligations to make payments
or otherwise in respect of any Taxes, fees, assessments or other governmental
charges.

 

(gg)                            Mergers.  Except as otherwise permitted by the
Loan Agreement, the Seller shall not directly or indirectly, by operation of law
or otherwise, merge with, consolidate with, acquire all or substantially all of
the assets or capital stock of, or otherwise combine with or acquire, any
Person, except that the Seller shall be allowed to consummate any of the
foregoing transactions so long as the Seller remains the surviving entity of
such transaction and such transaction does not result in a Change of Control. 
The Seller shall give prior written notice of any merger to the Facility Agent.

 

(hh)                          Compliance with Sanctions. The Seller shall not
knowingly, directly or indirectly use the proceeds of the Advances, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture, partner or other Person or entity, to fund or facilitate (i) any
activities of or business with any Sanction Target, (ii) any activities of or
business in any Sanctioned Country or (iii) in any other manner that would
result in a violation by any Person of Sanctions.

 

(ii)                                  Compliance with Anti-Money Laundering. The
Seller shall comply in all material respects with all applicable Anti-Money
Laundering Laws and shall provide notice to the Facility Agent, within five
(5) Business Days, of the Seller’s receipt of any Anti-Money Laundering Law
regulatory notice or action involving the Seller.

 

14

--------------------------------------------------------------------------------



 

SECTION 4.2                     Purchaser’s Representations and Warranties

 

(a)                                 Organization and Good Standing. The
Purchaser is a limited liability company duly formed, validly existing and in
good standing under the laws of its jurisdiction of formed and is duly qualified
to do business, and is in good standing, in every jurisdiction in which the
nature of its business and the performance of its obligations hereunder and
under the other Transaction Documents to which it is a party requires it to be
so qualified, except where the failure to be so qualified or in good standing
would not reasonably be expected to have a material adverse effect on (i) its
ability to perform its obligations under this Agreement, (ii) the validity or
enforceability of the Transferred Assets and (iii) its ability to perform its
obligations under the other Transaction Documents to which it is a party.

 

(b)                                 Power and Authority. The Purchaser has the
power, authority and legal right to acquire, own, pledge, mortgage, operate and
Convey the Transferred Assets, to conduct its business as now, or proposed to
be, conducted and to execute and deliver this Agreement and the other
Transaction Documents to which it is a party and to perform the transactions
contemplated hereby and thereby.

 

(c)                                  Authorization; Contravention. The
execution, delivery and performance by the Purchaser of this Agreement, each
other Transaction Document to which it is a party and all other agreements,
instruments and documents which may be delivered by it pursuant hereto or
thereto and the transactions contemplated hereby and thereby (i) have been duly
authorized by all necessary limited liability company action on the part of the
Purchaser, (ii) do not contravene or cause the Purchaser to be in default in any
respect under (A) its Constituent Documents, (B) any contractual restriction
with respect to any Indebtedness of the Purchaser or contained in any indenture,
loan or credit agreement, lease, mortgage, security agreement, bond, note or
other agreement or instrument binding on or affecting it or its property, or
(C) any law, rule, regulation, order, license, requirement, writ, judgment,
award, injunction or decree applicable to, binding on or affecting it or any of
its property and (iii) do not result in or require the creation of any Lien upon
or with respect to any of its properties (other than Permitted Liens and Liens
created pursuant to the Loan Agreement or any other Transaction Document).

 

(d)                                 Execution and Delivery. This Agreement and
each other Transaction Document to which the Purchaser is a party have been duly
executed and delivered by the Purchaser.

 

(e)                                  Governmental Authorization. No approval,
consent of, notice to, filing with or permits, licenses, qualifications or other
action by any Official Body having jurisdiction over it or its properties is
required or necessary (i) for the conduct of the Purchaser’s business as
currently conducted, for the ownership, use, operation or maintenance of its
properties and for the due execution, delivery and performance by the Purchaser
of this Agreement or any of the other Transaction Documents to which it is a
party, (ii) for the perfection of or the exercise by each of the Purchaser and
the Facility Agent of any of its rights or remedies under the Loan Agreement or
hereunder, or (iii) to ensure the legality, validity, or enforceability of this
Agreement in any jurisdiction in which the Purchaser does business, in each case
other than (A)  consents, notices, filings and other actions which have been
obtained or made (or which will be obtained or made substantially
contemporaneously with the Effective Date or, in the case of financing
statements, as provided in Section 10.1 of the Loan Agreement) and continuation
statements and renewals in respect thereof or (B) where the lack of such
consent, notice, filing or

 

15

--------------------------------------------------------------------------------



 

other action would not have a material adverse effect on its ability to perform
its obligations hereunder and under the Transaction Documents to which it is a
party.

 

(f)                                   Legality; Validity; Enforceability.
Assuming due authorization, execution and delivery by each other party hereto
and thereto, this Agreement and each other Transaction Document to which it is a
party is the legal, valid and binding obligation of the Purchaser enforceable
against the Purchaser in accordance with its respective terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights generally,
(ii) equitable limitations on the availability of specific remedies, regardless
of whether such enforceability is considered in a proceeding in equity or at law
and (iii) implied covenants of good faith and fair dealing.

 

(g)                                  Fair Consideration; No Avoidance for
Collateral Obligation Payments. With respect to each Transferred Collateral
Obligation Conveyed hereunder, the Seller Conveyed such Transferred Collateral
Obligation to the Purchaser in exchange for payment, made in accordance with the
provisions of this Agreement, in an amount which constitutes fair consideration
and reasonably equivalent value or, to the extent that the fair market value of
any Transferred Collateral Obligation exceeds the amount of any such payment so
received by the Seller from the Purchaser, the Seller has made a capital
contribution to the Purchaser of such  portion of such Transferred Collateral
Obligation. Each such Conveyance referred to in the preceding sentence shall not
have been made for or on account of an antecedent debt owed by the Seller to the
Purchaser and, accordingly, no such sale or contribution is or may be voidable
or subject to avoidance under Title 11 of the Bankruptcy Code and the rules and
regulations thereunder.  In addition, no such Conveyance shall have been made
with the intent to hinder or delay payment to or defraud any creditor of the
Seller.

 

(h)                                 Adequate Capitalization; No Insolvency. The
Purchaser is not the subject of any Insolvency Event. The Purchaser is
adequately capitalized and solvent and will not become insolvent after giving
effect to the transactions contemplated by this Agreement and the other
Transaction Documents. The Purchaser is adequately capitalized for its business
as proposed to be conducted in the foreseeable future and does not expect the
commencement of any insolvency, bankruptcy or similar proceedings or the
appointment of a receiver, liquidator or similar official in respect of its
assets. The Purchaser executed and delivered each of the Transaction Documents
to which it is a party for fair consideration and without the intent to hinder,
delay or defraud any of its creditors or any other Person.

 

(i)                                     True Sale. Each Transferred Collateral
Obligation Conveyed hereunder shall have been Conveyed by the Seller to the
Purchaser in a “true sale” or a “true contribution” (in each case, other than
for Tax purposes).

 

(j)                                    Investment Company Status.  The Purchaser
is not required to register as an “investment company” under the 1940 Act.

 

(k)                                 Price of Collateral Obligations.  The
Purchase Price for each Collateral Obligation Conveyed by the Seller to the
Purchaser hereunder represents the fair market value of such Collateral
Obligation as of the time of Conveyance hereunder, as may have changed from the
time such Collateral Obligation was originally acquired or originated by the
Seller.

 

16

--------------------------------------------------------------------------------



 

SECTION 4.3                     Reaffirmation of Representations and Warranties
by the Seller; Notice of Breach.  On the Effective Date and on each Purchase
Date, the Seller, by accepting the proceeds of such Conveyance, shall be deemed
to have certified that all representations and warranties described in
Section 4.1 are true and correct in all material respects (or if such
representation and warranty is already qualified by the words “material”,
“materially” or “Material Adverse Effect”, then such representation and warranty
shall be true and correct in all respects) on and as of such day as though made
on and as of such day (or if specifically referring to an earlier date, as of
such earlier date). The representations and warranties set forth in Section 4.1
shall survive (i) the Conveyance of the Transferred Assets to the Purchaser,
(ii) the termination of the rights and obligations of the Purchaser and the
Seller under this Agreement and (iii) the termination of the rights and
obligations of the Purchaser under the Loan Agreement. Upon discovery by a
Responsible Officer of the Purchaser or the Seller of a breach of any of the
foregoing representations and warranties in any material respect, the party
discovering such breach shall give prompt written notice to the other and to the
Facility Agent.

 

ARTICLE V

 

COVENANTS OF THE SELLER

 

SECTION 5.1                     Covenants of the Seller. The Seller hereby
covenants and agrees with the Purchaser that, from the date hereof, and until
all amounts owed by the Seller pursuant to this Agreement have been paid in full
(other than as expressly survive the termination of this Agreement), unless the
Purchaser otherwise consents in writing:

 

(a)                                 Compliance with Agreements and Applicable
Laws. The Seller shall perform each of its obligations under this Agreement and
the other Transaction Documents and comply with all Applicable Laws, including
those applicable to the Transferred Collateral Obligations and all Collections
thereof, except to the extent that the failure to so comply would not reasonably
be expected to have a Material Adverse Effect.

 

(b)                                 Maintenance of Existence and Conduct of
Business. The Seller shall: (i) do or cause to be done all things necessary to
(A) preserve and keep in full force and effect its existence as a corporation
and maintain its rights and franchises in its jurisdiction of incorporation and
(B) qualify and remain qualified as a foreign corporation in good standing and
preserve its rights and franchises in each jurisdiction in which the failure to
so qualify and remain qualified and preserve its rights and franchises would
reasonably be expected to have a material adverse effect on its assets,
operations, properties, financial condition, or business; (ii) continue to
conduct its business as permitted under its Constituent Documents; and (iii) at
all times maintain, preserve and protect all of its licenses, permits, charters
and registrations in each case except where the failure to maintain such
licenses, permits, charters and registrations would not reasonably be expected
to have a material adverse effect on its assets, operations, properties,
financial condition, or business.

 

(c)                                  Cash Management Systems: Deposit of
Collections. The Seller shall transfer, or cause to be transferred, all
Collections to the Collection Account by the close of business on the Business
Day following the date such Collections are received by Seller.

 

17

--------------------------------------------------------------------------------



 

(d)                                 Books and Records. The Seller shall keep
proper books of record and account in which full and correct entries in all
material respects shall be made of all financial transactions and the assets and
business of the Seller in accordance with GAAP, maintain and implement
administrative and operating procedures; and keep and maintain all documents,
books, records and other information necessary or reasonably advisable and
relating to the Transferred Assets prior to their Conveyance hereunder for the
collection of all Transferred Assets.

 

(e)                                  Accounting of Purchases. Other than for Tax
and consolidated accounting purposes, the Seller will not account for or treat
the transactions contemplated hereby in any manner other than as a sale or
contribution of the Transferred Assets by the Seller to the Purchaser; provided
that, for federal income Tax purposes, the Purchaser is treated as an entity
disregarded as separate from the Seller within the meaning of Treasury
Regulation Section 3.01.7701-3(b)(ii) and, therefore, the transfer of
Transferred Assets by the Seller to the Purchaser hereunder will not be
recognized.

 

(f)                                   Taxes.  The Seller will file on a timely
basis all material Tax returns required to be filed and will pay all federal
Taxes due and payable by it or any material assessments made against it or any
of its property and all other material Taxes, fees or other charges imposed on
it or any of its property by any Official Body (other than any amount the
validity of which is contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP are provided on the books of
the Seller).

 

(g)                                  ERISA.  The Seller shall give the Facility
Agent and each Lender prompt written notice of any ERISA Event that, alone or
together with all other ERISA Events that have occurred, would reasonably be
expected to have a Material Adverse Effect.

 

(h)                                 Liens. The Seller shall not create, incur,
assume or permit to exist any Lien on or with respect to any of its rights under
any of the Transaction Documents or on or with respect to any of its rights in
the Transferred Assets, in each case other than Permitted Liens.  For the
avoidance of doubt, this Section 5.1(h) shall not apply to any property retained
by the Seller and not Conveyed or purported to be Conveyed hereunder.

 

(i)                                     Change of Name. Etc. The Seller shall
not change its name, identity or corporate structure in any manner that would
make any financing statement or continuation statement filed by the Seller (or
by the Facility Agent on behalf of the Seller) in accordance with
Section 2.1(c) seriously misleading or change its jurisdiction of organization,
unless the Seller shall have given the Purchaser at least 30 days prior written
notice thereof, and shall promptly file appropriate amendments to all previously
filed financing statements and continuation statements.

 

(j)                                    Sale Characterization. The Seller shall
not make statements or disclosures, or treat the transactions contemplated by
this Agreement (other than for Tax purposes) in any manner other than as a true
sale, contribution or absolute assignment of (or in the case of the Participated
Collateral Obligations, a sale of a Participation Interest in) the title to and
sole record and beneficial ownership interest of the Transferred Collateral
Obligations Conveyed or purported to be Conveyed hereunder; provided that, the
Seller may consolidate with the

 

18

--------------------------------------------------------------------------------



 

Purchaser and/or its properties and other assets for accounting purposes in
accordance with GAAP.

 

(k)                                 Commingling. The Seller shall not, and shall
not permit any of its Affiliates to, deposit or permit the deposit of any funds
that do not constitute Collections or other proceeds of any Collateral
Obligations into the Collection Account.

 

(l)                                     Separate Identity. The Seller
acknowledges that the Facility Agent, the Lenders and the other Secured Parties
are entering into the transactions contemplated by this Agreement and the Loan
Agreement in reliance upon the Purchaser’s identity as a legal entity that is
separate from the Seller and each other Affiliate of the Seller (other than for
tax purposes). Accordingly, from and after the date of execution and delivery of
this Agreement, the Seller will take all reasonable steps to maintain the
Purchaser’s identity as a legal entity that is separate from the Seller and each
other Affiliate of the Seller and to make it manifest to third parties that the
Purchaser is an entity with assets and liabilities distinct from those of the
Seller and each other Affiliate thereof and not just a division of the Seller or
any such other Affiliate (in each case, other than for tax purposes). Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, the Seller will take all other actions necessary on its part
to ensure that the Purchaser is at all times in compliance with Section 10.5 of
the Loan Agreement; provided, that the Seller does not hereby agree to maintain
the solvency of the Purchaser.

 

(m)                             Proceedings.  The Seller shall furnish to the
Facility Agent, promptly and in any event within three (3) Business Days after
any Responsible Officer of the Seller receives notice or obtains actual
knowledge thereof, notice of any settlement of, material judgment (including a
material judgment with respect to the liability phase of a bifurcated trial) in
or commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Transferred Assets, the Transaction Documents, the
Collateral Agent’s interest in the Transferred Assets or the Seller, in each
case which could reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VI

 

WARRANTY LOANS; REPURCHASE LIMIT

 

SECTION 6.1                     Warranty Collateral Obligations.

 

The Seller agrees that, with respect to any Transferred Collateral Obligation,
in the event of a breach of any representation or warranty or covenant
applicable to such Transferred Asset set forth in Article IV or Article V, in
each case as of the Purchase Date with respect thereto (each such Transferred
Collateral Obligation, a “Warranty Collateral Obligation”), no later than 30
days after the earlier of (x) knowledge of such breach on the part of a
Responsible Officer of the Seller and (y) receipt by a Responsible Officer of
the Seller of written notice thereof given by the Facility Agent, the Seller
shall either (a) make a capital contribution to the Purchaser and the Purchaser
shall repay Advances outstanding in an amount equal to the aggregate Repurchase
Amount of such Warranty Collateral Obligation(s) to which

 

19

--------------------------------------------------------------------------------



 

such breach relates or (b) substitute for such Warranty Collateral Obligation
one or more Eligible Collateral Obligations with an aggregate Collateral
Obligation Amount at least equal to the Repurchase Amount of the Warranty
Collateral Obligation(s) being replaced; provided, that no such repayment or
substitution shall be required to be made with respect to any Warranty
Collateral Obligation (and such Collateral Obligation shall cease to be a
Warranty Collateral Obligation) if, on or before the expiration of such 30 day
period, the representations and warranties in Article IV and the covenants in
Article V with respect to such Warranty Collateral Obligation shall be made true
and correct in all material respects (or if such representation and warranty is
already qualified by the words “material”, “materially” or “Material Adverse
Effect”, then such representation and warranty shall be true and correct in all
respects)” with respect to such Warranty Collateral Obligation as if such
Warranty Collateral Obligation had been Conveyed to the Purchaser on such day or
if the aggregate principal amount of all Advances outstanding do not exceed the
Borrowing Base, the Maximum Availability or the Facility Amount.  The
classification of a Collateral Obligation as a Warranty Collateral Obligation
shall be based upon whether such Collateral Obligation was in breach or material
breach, as applicable, of any representation, warranty, undertaking or covenant
set forth above as of the related Purchase Date and not, for the avoidance of
doubt, based on an Obligor’s financial inability to pay absent any such breach.

 

SECTION 6.2                     Limitation on Sales to Seller and Affiliates. At
all times, the aggregate Principal Balance of all Collateral Obligations sold or
contributed hereunder that (a) have been repurchased by the Purchaser or
(b) purchased by any Affiliate of the Purchaser (other than an Eligible Excluded
Transfer) may not exceed an amount equal to 15% of the Net Purchased Loan
Balance.  The foregoing provisions in this paragraph constitute the “Repurchase
Limit”.

 

SECTION 6.3                     Dilutions, Etc. The Seller agrees that if, on
any day following the Revolving Period, the Principal Balance of a Transferred
Collateral Obligation that has been sold by the Seller hereunder is either
reduced or adjusted as a result of any valid setoff by the Obligor against the
Seller, the Seller shall be deemed to have received on such day a Collection of
such Transferred Collateral Obligation in the amount of such setoff and shall,
within two (2) Business Days, pay to the Collection Account in immediately
available funds an amount equal to such setoff.

 

ARTICLE VII

 

CONDITIONS PRECEDENT

 

SECTION 7.1                     Conditions Precedent. The obligations of the
Purchaser to pay the Purchase Price for the Transferred Assets sold on the
Effective Date and any Purchase Date shall be subject to the satisfaction of the
following conditions:

 

(a)                                 All representations and warranties of the
Seller contained in this Agreement shall be true and correct in all material
respects (or if such representation and warranty is already qualified by the
words “material”, “materially” or “Material Adverse Effect”, then such
representation and warranty shall be true and correct in all respects) on such
Purchase Date;

 

20

--------------------------------------------------------------------------------



 

(b)                                 All information concerning the Transferred
Assets provided to the Purchaser and the Facility Agent shall be true and
correct, when taken as a whole, in all material respects as of such Purchase
Date; provided that, with respect to written or electronic information furnished
by the Seller that was provided to the Seller from or in respect of an Obligor
with respect to a Transferred Asset, such information need only be true and
correct in all material respects to the knowledge of the Seller;

 

(c)                                  The Seller shall have performed in all
material respects all other obligations required to be performed by the
provisions of this Agreement and the other Transaction Documents to which it is
a party;

 

(d)                                 The Seller shall have either filed or caused
to be filed or authorized the Collateral Agent to file (on behalf of the Seller
or the Purchaser) the financing statement(s) required to be filed pursuant to
Section 2.1(d); and

 

(e)                                  All corporate and legal proceedings, and
all instruments in connection with the transactions contemplated by this
Agreement and the other Transaction Documents shall be reasonably satisfactory
in form and substance to the Purchaser, and the Purchaser shall have received
from the Seller copies of all documents (including records of corporate
proceedings) relevant to the transactions herein contemplated as the Purchaser
may reasonably have requested.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

SECTION 8.1                     Amendments, Etc. This Agreement and the rights
and obligations of the parties hereunder may not be amended, supplemented,
waived or otherwise modified except in an instrument in writing signed by the
Purchaser and the Seller and consented to in writing by the Facility Agent. Any
reconveyance executed in accordance with the provisions hereof shall not be
considered an amendment or modification to this Agreement.

 

SECTION 8.2                     Governing Law: Submission to Jurisdiction.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 Each party hereto hereby irrevocably submits
to the non-exclusive jurisdiction of any New York State or federal court sitting
in New York City in any action or proceeding arising out of or relating to the
Transaction Documents, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

21

--------------------------------------------------------------------------------



 

SECTION 8.3                     Notices. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile communication) and shall be personally delivered or sent by
certified mail, electronic mail, postage prepaid, or by facsimile, to the
intended party at the address or facsimile number of such party set forth below:

 

(a)                                 in the case of the Purchaser:

 

New Mountain Finance DB, L.L.C.
787 Seventh Avenue, 49th Floor

New York, NY 10019
Attention:  Shiraz Y. Kajee
Telephone: (212) 655-0194

Facsimile: (212) 582-2277
Email:  skajee@newmountaincapital.com

 

in the case of the Seller:

 

New Mountain Finance Corporation

787 Seventh Avenue, 49th Floor

New York, NY 10019
Attention:  Shiraz Y. Kajee
Telephone: (212) 655-0194

Facsimile: (212) 582-2277
Email:  skajee@newmountaincapital.com

 

(in each case, with a copy to the Facility Agent at the address for notice
provided under the Loan Agreement)

 

All such notices and communications shall be effective, (a) if personally
delivered, when received, (b) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, (c) if sent by two-day
mail, two Business Days after having been deposited in the mail, postage
prepaid, (d) if sent by overnight courier, one Business Day after having been
given to such courier, and (e) if transmitted by facsimile, when sent, receipt
confirmed by telephone or electronic means.

 

SECTION 8.4                     Severability of Provisions. If any one or more
of the covenants, agreements, provisions or terms of this Agreement shall for
any reason whatsoever be held invalid, then such covenants, agreements,
provisions, or terms shall be deemed severable from the remaining covenants,
agreements, provisions, or terms of this Agreement and shall in no way affect
the validity or enforceability of the other provisions of this Agreement.

 

SECTION 8.5                     Assignment. The Purchaser and the Seller each
agree that at any time and from time to time, at its expense and upon reasonable
request of the Facility Agent or the Collateral Agent, it shall promptly execute
and deliver all further instruments and documents, and take all reasonable
further action, that is necessary or desirable to perfect and protect the

 

22

--------------------------------------------------------------------------------



 

Conveyances and security interests granted or purported to be granted by this
Agreement or to enable the Collateral Agent or any of the Secured Parties to
exercise and enforce its rights and remedies under this Agreement with respect
to any Collateral.  Without limiting the generality of the foregoing, the Seller
authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Purchaser or the Collateral Agent (acting solely at the
Facility Agent’s request) as the assignee of the Purchaser may reasonably
request to protect and preserve the Conveyances and security interests granted
by this Agreement.

 

SECTION 8.6                     Further Assurances.

 

(a)                                 The Purchaser and the Seller agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments reasonably requested by the other party more fully to effect the
purposes of this Agreement and the other Transaction Documents, including the
execution of any financing statements or continuation statements or equivalent
documents relating to the Transferred Collateral Obligations for filing under
the provisions of the UCC or other laws of any applicable jurisdiction.

 

(b)                                 The Purchaser and the Seller hereby
severally authorize the Collateral Agent, upon receipt of written direction from
the Facility Agent, to file one or more financing or continuation statements,
and amendments thereto, relating to all or any part of the Transferred Assets.

 

(c)                                  The Seller shall furnish to the Collateral
Agent and the Facility Agent from time to time such statements and schedules
further identifying and describing the Related Security and such other reports
in connection with the Transferred Assets as the Collateral Agent (acting solely
at the Facility Agent’s request) or the Facility Agent may reasonably request,
all in reasonable detail.

 

SECTION 8.7                     No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of the Purchaser, the Seller or
the Facility Agent, any right, remedy, power or privilege hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exhaustive of any rights, remedies, powers and privilege provided by law.

 

SECTION 8.8                     Counterparts. This Agreement may be executed in
two or more counterparts including telecopy transmission thereof (and by
different parties on separate counterparts), each of which shall be an original,
but all of which together shall constitute one and the same instrument.

 

SECTION 8.9                     Binding Effect; Third-Party Beneficiaries. This
Agreement will inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns. The Facility Agent, for
the benefit of the Secured Parties, is intended by the parties hereto to be a
third-party beneficiary of this Agreement.

 

23

--------------------------------------------------------------------------------



 

SECTION 8.10              Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and the other Transaction Documents set forth
the entire understanding of the parties relating to the subject matter hereof,
and all prior understandings, written or oral, are superseded by this Agreement
and the other Transaction Documents.

 

SECTION 8.11              Headings. The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

24

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

 

NEW MOUNTAIN FINANCE CORPORATION, as Seller

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

NEW MOUNTAIN FINANCE DB, L.L.C., as Purchaser

 

 

 

By:

 

 

Name:

 

Title:

 

1

--------------------------------------------------------------------------------



 

Schedule A

 

SCHEDULE OF COLLATERAL OBLIGATIONS

 

--------------------------------------------------------------------------------



 

Schedule B

 

FORM OF PURCHASE NOTICE

 

 

[Date]

 

To:                             Deutsche Bank AG, New York Branch
60 Wall Street
New York, New York 10005
Attention:  Asset Finance Department
Facsimile No.: 212-797-5160

 

Re:                             Purchase Notice for Conveyance
Date of               , 20

 

Ladies and Gentlemen:

 

This Purchase Notice is delivered to you pursuant to Section 2.1(b) of the Sale
and Contribution Agreement, dated as of December 14, 2018 (together with all
amendments, if any, from time to time made thereto, the “Sale Agreement”),
between NEW MOUNTAIN FINANCE DB, L.L.C., as purchaser (the “Purchaser”), and NEW
MOUNTAIN FINANCE CORPORATION, as seller. Unless otherwise defined herein or the
context otherwise requires, capitalized terms used herein have the meanings
provided in the Sale Agreement.

 

In accordance with Section 2.1(b) of the Sale Agreement, the Seller hereby
offers to Convey to the Purchaser on the above-referenced Purchase Date pursuant
to the terms and conditions of the Sale Agreement the Collateral Obligations
listed on Schedule I hereto, together with the Related Security and all proceeds
of the foregoing.

 

Please wire the cash portion of the Purchase Price to the Seller pursuant to the
wiring instructions included at the end of this letter.

 

The Seller represents that the conditions described in Section 7.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

 

The Seller agrees that if prior to the Purchase Date any matter certified to
herein by it will not be true and correct at such time as if then made, it will,
upon obtaining knowledge thereof, immediately so notify the Purchaser. Except to
the extent, if any, that prior to the Purchase Date the Purchaser shall receive
written notice to the contrary from the Seller, each matter certified to herein
shall be deemed once again to be certified as true and correct at the Purchase
Date as if then made.

 

The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer this     day of         , 20  .

 

--------------------------------------------------------------------------------



 

It is understood and acknowledged that the undersigned is executing this
Purchase Notice not in an individual capacity but solely as an officer of the
Seller and is without any personal liability as to the matters contained in this
Purchase Notice.

 

 

Very truly yours,

 

 

 

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Wire Instructions
Bank: ABA:
Account Name:
Account Number:
For further credit to account:

 

--------------------------------------------------------------------------------



 

Schedule of Collateral Obligations

 

--------------------------------------------------------------------------------